Citation Nr: 0507272	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-00 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from October 1940 to November 1943; he died in 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 rating 
decision by the Waco, Texas, Regional Office (RO).  In 
November 2002, the claims folder was transferred from Waco, 
Texas, to St. Petersburg, Florida, after the appellant 
notified the RO that she had moved.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died in December 2000, at the age of 80; the 
immediate cause of death was reported as renal failure due 
to, or as a consequence of, cancer of the prostate and 
bladder.  No other significant condition contributing to 
death was reported on the death certificate.  No autopsy was 
performed.  

3.  At the time of the veteran's death, service connection 
was in effect for post concussion syndrome, rated as 30 
percent disabling, and skull defect less than 2 square 
inches, with scar frontal, rated as 30 percent disabling.  

4.  There is no medical evidence showing the presence of 
renal failure or cancer of the prostate and bladder during 
the veteran's active military service or for many years 
thereafter.  

5.  There is no medical evidence suggesting that any of the 
veteran's service-connected conditions caused or aggravated 
any of the medical conditions that caused his death, nor that 
any of the service-connected conditions caused or contributed 
substantially or materially to cause the veteran's death.  

6.  A permanent and total evaluation for a service-connected 
disability or disabilities was not in effect at the time of 
the veteran's death.  


CONCLUSIONS OF LAW

1.  Renal failure and cancer of the prostate and bladder were 
not incurred in or aggravated by active service, nor may 
these disorders be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  Renal failure and cancer of the prostate and bladder were 
not proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).  

4.  The criteria for basic eligibility for Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§ 3.807(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
appellant's claim for service connection for the cause of the 
veteran's death was received in January 2001; and, in a 
February 2001 letter, the RO provided notice to her regarding 
what information and evidence was needed to substantiate her 
claim for benefits, as well as what information and evidence 
must be submitted by her, what information and evidence would 
be obtained by VA, and the need for her to submit any 
evidence in her possession that pertains to the claim.  The 
appellant was provided adequate notice of the evidence needed 
to substantiate her claim.  Significantly, the discussions in 
the October 2001 decision appealed, the October 2003 Decision 
Review Officer decision, and the November 2003 statement of 
the case (SOC) (especially when considered collectively) 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  

Additionally, the RO sent the appellant a letter in February 
2001 specifically informing her of the enactment of the VCAA 
and its resulting impact on her particular claim.  The RO not 
only explained the duties to notify and assist her with her 
claim, but also explained what the evidence must show to 
establish her entitlement, when and where to send pertinent 
information, what VA had done to assist her in developing her 
claim, and how to contact VA for additional assistance.  This 
included assuring her that VA would obtain all VA or other 
Federal records that she identified.  So this letter, even 
aside from the rating decisions alluded to above, and the SOC 
provided her with a specific explanation of the type of 
evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO also apprised the appellant of the applicable laws and 
regulations in the SOC.  And the basic requirements for 
establishing service connection for the cause of the 
veteran's death have remained essentially the same despite 
the change in the law concerning the preliminary duties to 
notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claim at issue has been 
obtained.  There is no additional evidence, pertinent to the 
claim, that can be obtained, which has not been obtained.  
The RO has obtained all of the service and other records that 
it possibly can and provided the appellant an opportunity to 
submit alternative evidence to compensate for the evidence 
the RO could not obtain.  As such, VA's duties under the VCAA 
have been satisfied, and the case is ready for adjudication.  


II.  Factual background.

The record reflects that the veteran died in December 2000, 
at the age of 80.  A certificate of death, dated in December 
2000, shows that the veteran's death was attributed to renal 
failure due to, or as a consequence of, cancer of the 
prostate and bladder.  No other condition was listed as 
contributing to death, but not resulting in the underlying 
cause of death; no autopsy was performed.  During his 
lifetime, the veteran was service connected for post 
concussion syndrome, rated as 30 percent disabling, and skull 
defect less than 2 square inches, with scar frontal, rated as 
30 percent disabling.  

The veteran's service medical records are negative for any 
complaints or findings referable to renal failure, or cancer 
of the prostate and bladder.  

Medical evidence of record, dated from July 1944 through 
October 1948, essentially reflects treatment for complaints 
of headaches, dizziness, and poor memory; these symptoms were 
attributed to a diagnosis of residuals of post concussion 
syndrome.  These records also reflect evaluation and 
treatment for a scar, resulting from a skull fracture in 
service.  During a VA compensation examination in May 1946, 
the veteran reported being hospitalized at Coney Island 
hospital for treatment of kidney stones in the winter of 
1945; however, the examination was completely silent with 
respect to any complaints or findings pertaining to the 
kidneys.  These records were negative for any complaints or 
findings of renal failure, or cancer of the prostate and 
bladder.  

Private treatment reports, dated from November 1983 through 
December 2000, reflect periods of hospitalization, 
evaluation, and treatment for several disabilities, including 
hypertension, Parkinson's disease, coronary artery disease, 
hernia repair, cerebrovascular accident with transischemic 
attacks, acute renal failure, bronchitis, and prostate 
cancer.  In September 1995, the veteran was seen for 
complaints of urinary frequency; it was noted that the 
veteran had a history of prostate enlargement.  It was also 
noted that the veteran had a history of solitary urinary 
calculus passed spontaneously in 1946, with no known 
recurrence; he denied any history of hematuria or urinary 
tract infections.  The impression was outlet obstructive 
symptoms related to prostate enlargement.  Later in September 
1995, the veteran underwent uncomplicated TURP, which 
revealed moderately to focally poorly differentiated 
adenocarcinoma of the prostate.  

The above records indicate that the veteran completed 
radiation therapy for treatment of his prostate cancer in 
February 1996.  Subsequently, the veteran received ongoing 
treatment for urinary tract infections and recurrent gross 
hematuria.  Renal ultrasound performed in October 1999, 
revealed a right upper pole renal cyst.  Some chronic changes 
within the kidney were questionable in left renal calculus.  
During a clinical visit in November 2000, it was noted that 
the veteran's cancer appeared to be stable.  He underwent a 
renal ultrasound demonstrating severe right hydronephrosis 
and mild to moderate left hydronephrosis.  The assessment was 
acute renal failure, right worse than left, probably related 
to a retroperitoneal process, possibly related to his 
prostate cancer.  A treatment report, dated December 6, 2000, 
noted that the veteran had had a difficult time in the 
hospital following nephrostomy tube placement for his renal 
failure related to local growth of his prostate cancer with 
subsequent obstruction of his kidneys.  He had been failing 
slowly in the hospital and, after numerous consultations with 
physicians and family members, it was decided that a hospice 
was reasonable.  The veteran expired two days later.  


III.  Legal analysis.

A.  Cause of death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., cardiovascular-renal 
disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disorder. 38 C.F.R. § 3.310. In addition, service 
connection may also be granted for disability which has been 
aggravated by a service- connection disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.  

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.  

In this case, the medical evidence shows that the veteran 
died of renal failure due to, or as a consequence of, cancer 
of the prostate and bladder.  There are no records to 
substantiate, nor has it been contended, that the veteran was 
treated for any relevant disease or injury during service.  
The veteran's service medical records do not show that he 
suffered from renal failure or cancer during his period of 
active duty.  While the record indicates that the veteran was 
hospitalized for an incident of kidney stones in 1945, there 
was no recurrence of stones; and, the records failed to 
reflect any findings of renal failure or cancer at that time.  
Further, the veteran's post-service treatment records do not 
show cancer (of any sort) to have been diagnosed until 1995, 
approximately 52 years after his separation from service.  
Similarly, renal failure was not diagnosed until November 
2000, and it was reportedly attributed to the prostate 
cancer.  Indeed, it was not until September 1995 that the 
veteran was seen for complaints of urinary frequency and 
urgency, at which time he underwent a TURP which revealed 
findings of adenocarcinoma of the prostate.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Accordingly, the Board finds that the fatal renal failure and 
cancer of the prostate and bladder were not present in 
service or manifest to a compensable degree within one year 
after separation from service.  In fact, as noted above, the 
prostate cancer was initially medically shown in 1995, and 
renal failure in 1999, many years following the veteran's 
separation from military service.  Thus, service connection 
would not be warranted for the terminal conditions either on 
the basis of direct service incurrence or on the basis of 
having become manifest to the required degree within one year 
following the veteran's separation from military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  There is no medical evidence of cancer of the 
prostate and bladder or renal failure during service, and no 
records tending to suggest that the veteran was treated for 
or diagnosed with these conditions any earlier than 52 years 
after service.  

In addition, the appellant has not presented competent 
evidence to establish a medical link between the veteran's 
period of service and his cause of death.  38 C.F.R. 
§ 3.303(d).  Overall, there is no medical evidence of renal 
failure or any cancer during service, and no records that 
tend to suggest that the veteran was treated for or diagnosed 
with renal failure or cancer any earlier than 52 years after 
service.  Moreover, there is also no competent medical 
evidence showing that a disease incurred in or aggravated by 
service substantially or materially contributed to the cause 
of the veteran's death.  There is simply no suggestion in the 
pertinent medical records that the veteran's service-
connected disability played any role in his death.  

In brief, the evidence does not demonstrate the presence of 
renal failure or cancer during the veteran's military service 
or that these disabilities are related back to service.  Nor 
does the evidence demonstrate that any of the veteran's 
service-connected disorders were related to the cause of his 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death.  The Board 
must therefore conclude that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The Board has considered the doctrine of 
reasonable doubt in the appellant's favor, but, as the 
preponderance of the evidence is against her claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  


B.  DEA Chapter 35 Educational Benefits.

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-connected 
disabilities for the purpose of assisting them in preparing 
them to support themselves and their families at a level 
which the veteran, but for his death or service disability, 
could have been expected to provide for the family.  38 
U.S.C.A. § 3500.  Specifically, a surviving spouse of (1) a 
veteran who died of a service- connected disability, or (2) a 
veteran who died while having a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability is eligible for survivors' educational assistance.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  

In this case, at the time of the veteran's death, service 
connection was in effect for post concussion syndrome, rated 
as 30 percent disabling, and skull defect less than 2 square 
inches, with scar frontal, rated as 30 percent disabling.  
However, a permanent and total disability rating due to 
service-connected disability was not in effect.  In addition, 
the veteran did not die of a service-connected disability, as 
determined by the RO and in the present decision of the 
Board.  In light of that determination, there is no statutory 
or regulatory provision that would permit entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code.  As neither requirement is 
met, the appellant must be deemed ineligible for survivors' 
educational assistance.  The preponderance of the evidence is 
thus against the appellant's claim for survivors' educational 
assistance, and the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


